COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the matter of J.B.

Appellate case number:     01-13-00844-CV

Trial court case number: 2013-02490J

Trial court:               314th District Court of Harris County

         We are in receipt of a supplemental clerk’s record containing a certification of the right to
appeal signed by the trial court Judge on February 13, 2014. As such, we DENY the motion to
dismiss filed by appellee on December 30, 2013. Appellant’s brief is already on file. Appellee’s
brief is due within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually       Acting for the Court


Date: April 10, 2014